ACCEPTED
                                                                            01-15-00649-CR
                                                                 FIRST COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                      12/7/2015 12:34:09 PM
                                                                      CHRISTOPHER PRINE
                                                                                     CLERK

                      NO.01-15-00649-CR

                                                           FILED IN
                                                    1st COURT OF APPEALS
                  IN THE COURT OF APPEALS               HOUSTON, TEXAS
                       . FOR THE FRIST              12/7/2015 12:34:09 PM
                JUDICIAL DISTRICT OF TEXAS          CHRISTOPHER A. PRINE
                                                             Clerk
                       HOUSTON, TEXAS



                 DARIOUS LINDSEY, Appellant

                              VS.

                THE STATE OF TEXAS, Appellee



                    On Appeal from the 351sf

                       Judicial District Court
                       Harris County, Texas
                  Trial Court Cause No. 1435106


APPELLANT'S   MOTION FOR EXTENSION OF TIME TO FILE BRIEF


                                      JAMESMSIMS
                                       440 LOUISIANA ST., SUITE 200
                                     HOUSTON, TEXAS 77002
                                      713-521-3000
                                     713-224-2815 FAX
                                     ST ATE BAR NO.18425000
                                    EMAIL:lawyersimsl@live.com

                                    COUNSEL ON APPEAL
TO THE HONORABLE JUSTICES OF SAID COURT:

       COMES NOW, DARIOUS LINDSEY, appellant, by and through his

appointed counsel on appeal, and respectfully request this Honorable Court grant

an Extension of Time for Filing Appellant's Brief. The present date for filing the

Brief is Novemberll,     2015, and it is respectfully requested that said time be

extended until December 25, 2015. For cause, appellant would show the court as

follows:

                                                I

    On July 16,2014, appellant was convicted of POSS CS PG 1< 1G , in the

   351 st District Court of Harris County, Texas entitled The State of Texas vs.

   DARIOUS LINDSEY, in the Cause Number 1435106and was sentenced to

   one year Texas Department of Criminal Justice, Institution Division. No

   motion for New Trial was filed and written Notice of Appeal was given July

   24,2015.

                                           II

 Counsel is unable to timely file the Brief within the time period from the first

extension of filing the Reporter's Record for the following reasons:

    1. Counsel is preparing for the following Trials:

               State of Texas v. Jasmine Barber, Cause Number 1462767(l'oss   MARl) 40Z .•
5 LBS.)(setto begin December 4,2015) .


          State of Texas v. Shannon Fontenot, Cause Number 1486531, 1486532 POSS
WIM / D GP 3 /4 CS- 200-399G (F) MAN / DEL CS PG II 4-400 GRAMS (set to begin January
5,2016).




                                           2
Counsel has the following in in court: State vs. Brandon Deleon, NO.1446207,

1472022; State vs. Angela Riaz, NO.2051326; State vs. Juan Castillo, NO.1475433;

State vs De'Andr Barrett, NO.2030539,2030S94.


                                                II
       Counsel feels that if the additional time is granted, the Brief in this cause will be
filed timely.
                                                III
        This is the first (lSI) extension requested.

                                         IV

This motion is urged at the first opportunity as appellant is indigent and will suffer

irremediable if it is not granted.

              WHEREFORE,             PREMISES   CONSIDERED,       appellant   prays that       this

Honorable Court grant this extension of time in which to file the Appellant's Brief until

December 16,2015.




                                                        Respectfully submitted,




                                                      ~s~~~
                                                        Texas Bar No. 18425000
                                                        440 Louisiana Street, Suite 200
                                                        Houston, Texas 77002
                                                        (713) 521-3000
                                                        (713) 224-2815 FAX
                                                        marie@georgeparnham.com




                                                3
                          CERTIFICATE OF SERVICE

       I hereby certify that on this 11 day of November, 2015, a true and correct

copy of the foregoing Motion was sent to the District Attorney's Office, Appellate

Division.




                                        4